DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method and an apparatus comprising a very specific sequence of steps such as receiving from a set of stroke unit devices data that represent changes in acceleration of users’ seats corresponding to users’ oars being placed into water; receiving reference stroke data corresponding to reference user’s oar being placed into the water; generating from the received data from the set of stroke unit devices and the received reference strokes data, feedback data that correspond to relative stroke timing differences relative to the reference stroke; and being configured in combination with the rest of the limitations of the base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 15, 2022